                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                JS-6
                               CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02636-JLS-SHK                                          Date: June 29, 2021
Title: Jacob Lee Gamble v. G4S Secure Solutions et al

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

             Melissa Kunig                                          N/A
             Deputy Clerk                                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

              Not Present                                      Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER VACATING HEARING AND
             REQUIRING PARTIES TO FILE STIPULATION OF
             DISMISSAL

        The Court is in receipt of the mediation report, filed on June 24, 2021, reflecting
that this case has been fully settled. (Mediation Report, Doc. 29.) Accordingly, the
hearing on Defendants’ motion to dismiss, currently set for July 2, 2021 at 10:30 a.m., is
VACATED. The Court ORDERS all proceedings in the case stayed and that this action
is removed from the Court’s active caseload.
        The parties are ORDERED to file a Stipulation of Dismissal no later than July 30,
2021 (the “Dismissal Date”). If no dismissal is filed, the Court deems the matter
dismissed at that time. Until the Dismissal Date, the Court retains full jurisdiction over
this action.

                                                             Initials of Deputy Clerk: mku




______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                          1
